          Case 5:15-cr-00024-DAE Document 24 Filed 03/08/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

USA                                        §
                                           §
vs.                                        §     NO: SA:15-CR-00024(1)-DAE
                                           §
(1) Juan Manuel Munoz-Luevano              §
                                SCHEDULING ORDER

      The Court makes the following schedule as to this defendant:
      The deadline for notifying the court of any plea agreement entered
      into by the parties in this cause is Friday, April 12, 2019. No plea
      agreement entered into after that date shall be honored by this Court
      without good cause shown for the delay.

        Should a plea agreement be reached and filed in this case and absent
        written objection filed contemporaneously therewith, this case will be
        referred to a United States Magistrate Judge for the purpose of
        administering the plea of guilty and the Fed. R. Crim. P. 11 allocution,
        subject to final approval and the imposition of sentence by the United
        States District Court.

      Jury selection and trial are set for Monday, April 29, 2019 at
      9:30 AM in Courtroom 5 of the John H. Wood, Jr., United States
      Courthouse, 655 E. Cesar Chavez Boulevard, San Antonio, Texas.
      Motions in limine are due April 16, 2019, responses are due April
      18, 2019. No pretrial motions will be accepted by the court after said
      deadlines, without showing good cause for the delay.

Pretrial Submissions
            Pursuant to Local Rule 16(e), the Court ORDERS all parties to serve
and file the following information by the close of business Monday, April 22,
2019:
          Case 5:15-cr-00024-DAE Document 24 Filed 03/08/19 Page 2 of 4




          (1) A list of questions the party desires the court to ask prospective
jurors.
           (2) A list of stipulated facts.
           (3) An appropriate identification of each exhibit as specified in this rule
(except those to be used for impeachment only), separately identifying those that
the party expects to offer and those that the party may offer if the need arises.
           (4) The name and, if not previously provided, the address and telephone
number of each witness (except those to be used for impeachment only),
separately identifying those whom the party expects to present and those whom
the party may call if the need arises.
          (5) The name of those witnesses whose testimony is expected to be
presented by means of a deposition and designation by reference to page and line
of the testimony to be offered (except those to be used for impeachment only) and,
if not taken stenographically, a transcript of the pertinent portions of the
deposition testimony.
          (6) Proposed jury instructions and verdict forms.          The parties are
ORDERED to meet and confer and submit a joint proposed set of jury
instructions. Any jury instructions to which both parties do not agree must be
submitted separately with appropriate citations to the law supporting those
instructions. Joint jury instructions shall be submitted in complete format as they
would appear when submitted to the jury. The joint jury instructions shall also be
emailed in a Word document to Priscilla Springs, Courtroom Deputy at
Priscilla_Springs@txwd.uscourts.gov.
           (7) An estimate of the probable length of trial.


Objections to Pretrial Submissions
        Case 5:15-cr-00024-DAE Document 24 Filed 03/08/19 Page 3 of 4




         Pursuant to Local Rule 16(f), the Court also ORDERS both parties to
serve and file the following information by close of business on Wednesday,
April 24, 2019:
         (1) A list disclosing any objections to the use under Rule 32(a) of
deposition testimony designated by the other party.
         (2) A list disclosing any objection, together with the grounds therefore,
that may be made to the admissibility of any exhibits. Objections not so disclosed,
other than objections under Federal Rules of Evidence 402 and 403 shall be
deemed waived unless excused by the court for good cause shown.
     AS A REMINDER TO THE ATTORNEY FOR DEFENDANT: If your
 client is in custody, arrangements should be made with the United States Marshal
 Service prior to date of jury selection and trial to ensure your client has proper
 attire. In addition, whenever defendants or witnesses have a need for the services
 of the court interpreter, please notify Priscilla Springs, Courtroom Deputy at
 (210) 472-6550 ext 5016, no later than five (5) days before the court setting.
     All exhibits shall be marked with both the case number and exhibit numbers
by counsel prior to jury selection.
     The Clerk of Court shall send a copy of this order to the United States
Attorney, attorney for defendant, United States Marshal Service, United States
Probation Office and Pretrial Services Office.        Counsel for defendant shall
notify defendant of this setting and, if defendant is on bond, advise the defendant
that he/she must be present for all court settings unless excused by the Court. If
defendant is in state custody, or a writ required, the Assistant United States
Attorney shall immediately prepare and file with the Clerk’s Office the appropriate
application and order.
          All inquiries pertaining to the above-mentioned schedule should be
        Case 5:15-cr-00024-DAE Document 24 Filed 03/08/19 Page 4 of 4




directed to Priscilla Springs Courtroom Deputy at (210) 472-6550, ext. 5016 or
email Priscilla_Springs@txwd.uscourts.gov.
         IT IS SO ORDERED.
         DATED: San Antonio, Texas, March 08, 2019.




                                          ______________________________
                                          DAVID A. EZRA
                                          SENIOR U.S. DISTRICT JUDGE
